Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 1 of 48 PageID 2693




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


    THE IPE CLIP FASTENER
    COMPANY, LLC,

                           Plaintiff,     Case No.: 8:16-cv-02862-SDM-TGW
    v.

    SIMPSON STRONG-TIE COMPANY,
    INC.,

                           Defendant.




                    THE IPE CLIP FASTENER COMPANY, LLC’S

                    AMENDED CLAIM CONSTRUCTION BRIEF
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 2 of 48 PageID 2694




                                                       TABLE OF CONTENTS

    INTRODUCTION .................................................................................................................... 1
    BACKGROUND ...................................................................................................................... 1
    FACTUAL BACKGROUND ................................................................................................... 3
    LEGAL STANDARDS FOR CLAIM CONSTRUCTION ...................................................... 4
    LEVEL OF ORDINARY SKILL IN THE ART ...................................................................... 7
    PROPOSED CLAIM CONSTRUCTIONS .............................................................................. 7
       I.            CLAIM TERMS TO BE CONSTRUED ................................................................... 7
             A. “compressive element” and “compression members” ............................................... 7
                  1. The Specification Supports Ipe Clip’s Construction. ............................................. 8
                  2. Simpson is Barred by Prosecution Disclaimer from Recapturing
                     Compression Without Collapsing. ........................................................................ 14
                  3. Extrinsic Evidence Supports Ipe Clip’s Construction. ......................................... 17
             B. “vertical support members” and “support member” ................................................ 19
             C. “pre-cut biscuit slot”................................................................................................. 22
             D. “center line”.............................................................................................................. 30
                  1. “along” said center line of said top element ......................................................... 32
                  2. “away” from said center line................................................................................. 33
                  3. “adjacent” the center line ...................................................................................... 33
             E. defining engagement surfaces “remote from” the center line .................................. 35
             F.      “the engagement surfaces being constructed and arranged to confront
                     vertically-extensive surfaces of slotted boards” and “engagement surfaces
                     confronting the vertically-extensive surfaces at the slotted boards” ....................... 36
       II.           INDEFINITE CLAIM TERMS ............................................................................... 36
             A. “a predetermined length to maintain said top element in a predetermined
                position” ................................................................................................................... 38
             B. “at least partially collapse under a predetermined compressive force” and “at
                least partially collapsible” ........................................................................................ 39
             C. “from a top view footprint” and “top view footprint shape”.................................... 41
    CONCLUSION ....................................................................................................................... 42




                                                                          i
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 3 of 48 PageID 2695




                                                 TABLE OF AUTHORITIES

    Cases
    AAMP of Florida, Inc. v. Automotive Data Solutions, Inc., 2015 WL 6672257, Case
     No: 8:13-cv-2019-T-35TGW (M.D. Fla. Sept. 15, 2012) ..................................................... 5
    Alpex Computer Corp. v. Nintendo Co. Ltd., 102 F.3d 1214 (Fed. Cir. 1996) ....................... 17
    Apple, Inc. v Motorola, Inc., 2011 US Dist LEXIS 156969 (W.D. Wis Oct. 13, 2011,
      No. 10-cv-662-bbc) ............................................................................................................. 27
    Bicon, Inc. v. Straumann Co., 441 F.3d 945 (Fed. Cir. 2006) ................................................ 20
    Brown v. 3M, 265 F.3d 1349 (Fed Cir. 2001) ........................................................................... 6
    Cablestrand Corp. v. Wallshein, 29 F.3d 644 (Fed. Cir. 1994) ........................................ 20, 42
    Central Institute for Experimental Animals v. Jackson Laboratory, 726 F.Supp.2d
      1045 (N.D. Cal. 2010) ......................................................................................................... 24
    Computer Docking Station, Corp. v. Dell, Inc., 519 F.3d 1366 (Fed. Cir. 2008) ................. 5, 6
    Cybor Corp. v. FAS Technologies, Inc., 138 F.3d 1448 (Fed. Cir. 1998) ................................ 4
    Exhibit Supply Co. v. Ace Patents Corp., 315 U.S. 126 (1942)................................................ 6
    Halliburton Energy Services, Inc. v. M-I LLC, 514 F.3d 1244 (Fed. Cir. 2008) .............. 38, 40
    In re Oetiker, 23 U.S.P.Q.2d 1641 (1990) .............................................................................. 40
    Interactive Gift Express, Inc. v. Compuserve Inc., 256 F.3d 1323 (Fed. Cir. 2001) ................ 6
    Jobdiva, Inc. v Monster Worldwide, Inc., 2014 US Dist LEXIS 141096 (S.D.N.Y.
      Oct. 3, 2014, No. 13-cv-8229 (KBF) .................................................................................. 27
    Johnson & Johnston Assocs., Inc. v. R.E. Serv. Co., Inc., 285 F.3d 1046
      (Fed.Cir.2002) ............................................................................................................... 23, 24
    Lantech, Inc. v. Keip. Mach. Co., 32 F.3d 542 (Fed. Cir. 1994) ............................................ 20
    Mahn v. Harwood, 112 U.S. 354 (1884)................................................................................. 24
    Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995) ......................... 5, 6, 37
    Maxwell v. J. Baker, Inc., 86 F.3d 1098 (Fed.Cir.1996)......................................................... 24
    Merck & Co., Inc. v. Teva Pharm. USA, Inc., 395 F.3d 1364 (Fed. Cir. 2005)....................... 7
    Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340 (Fed. Cir. 2004) ......................... 5, 27
    Miller v. Bridgeport Brass Co., 104 U.S. 350 (1881) ............................................................. 23
    Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014) ......................................... 37
    Netword, LLC v. Central Corp., 242 F.3d 1347 (Fed. Cir. 2001) ............................................ 4
    Nystrom v. Trex Co., 424 F.3d 1136, 1141 (Fed. Cir. 2005) .................................................... 4


                                                                      ii
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 4 of 48 PageID 2696




    Omega Eng'g, Inc., v. Raytek Corp., 334 F.3d 1314 (Fed. Cir. 2003) .............................. 16, 17
    On Demand Machine Corp. v. Ingram Indus., 442 F.3d 1331, 1340 (Fed. Cir. 2006) ............ 5
    PC Connector Solutions LLC v. SmartDisk Corp. 406 F.3d 1359 (Fed. Cir. 2005) ................ 7
    Perkin-Elmer Corp. v. Westinghouse Elec. Corp., 822 F.2d 1528 (Fed. Cir. 1987) .............. 20
    Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 429 F.3d 1364 (Fed.Cir.2005 ..................... 23
    Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) .......................... 4, 5, 6, 31, 32, 34, 35
    PSC Computer Products v. Foxconn International, Inc., 355 F.3d 1353 (Fed. Cir.
      2004).................................................................................................................................... 23
    Randall May Int’l, Inc. v. DEG Music Products, 378 Fed. Appx. 989 (Fed. Cir. 2010) .. 20, 40
    Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243 (Fed. Cir. 1998) ..................... 6
    SanDisk Corp. v. Kingston Technology Co., Inc., 695 F.3d 1348 (Fed. Cir. 2012) .............. 23
    Schoenhaus v. Genesco, Inc., 351 F.Supp.2d 320 (E.D. Penn. 2005) .............................. 24, 25
    Southwall Technologies v. Cardinal IG Co., 54 F.3d 1570 (Fed. Cir. 1995) ......................... 16
    Uretek Holdings, Inc., v. YD West Coast Homes, Inc., 2016 WL 3021880, Case No:
     8:15-cv-472-T-36JSS, (M.D. Fla. May 26, 2016) ............................................................... 37
    Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576 (Fed. Cir. 1996) ..................................... 4

    Statutes

    35 U.S.C. §103 .................................................................................................................. 14, 15
    35 U.S.C. §112 ................................................................................................ 38, 39, 40, 41, 42
    35 U.S.C. §112(b) ................................................................................................................... 37




                                                                         iii
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 5 of 48 PageID 2697




                                      INTRODUCTION

           Plaintiff The Ipe Clip Fastener Company, LLC (“Ipe Clip”) respectfully submits

    this Amended Claim Construction Brief in support of its proposed claim constructions of

    the disputed terms and phrases of Defendant Simpson Strong-Tie Company, Inc.’s

    (“Simpson”) patents: U.S. Patent No. 7,874,113 (“'113 Patent”)(Appendix Exhibit A) and

    U.S. Patent No. 8,161,702 Patent (“'702 Patent”)(Appendix Exhibit B).

                                       BACKGROUND

           Ipe Clip has been selling deck fasteners including the accused Extreme4 and

    ExtremeKD deck fasteners for over fifteen years. In 2002, Ipe Clip’s predecessor and

    Blue Heron Enterprises, LLC, Simpson’s predecessor in interest, entered into a License

    Agreement to license United States Patent No. 6,402,415. The parties amended the

    License Agreement in 2003 to grant a license to Ipe Clip to all other Blue Heron (now

    Simpson) patents. Ipe Clip has been paying royalties to Blue Heron (and then Simpson)

    since 2002 pursuant to the License Agreement for a round Ipe Clip deck fastener product.

           Notably, Blue Heron and Ipe Clip were competitors in the deck fastener market.

    With the full knowledge of its competitor, Blue Heron/Simpson, Ipe Clip introduced the

    now-accused Extreme4 and ExtremeKD deck fasteners to the market in 2006 and 2009,

    respectively. The principal of Blue Heron, Harry Eberle, was intimately familiar with Ipe

    Clip’s deck fasteners. The '113 Patent issued on January 25, 2011 and the '702 Patent

    issued on April 24, 2012. Although Blue Heron accepted payments under the License

    Agreement for the round deck fastener product, and despite Blue Heron’s knowledge of

    the now-accused Ipe Clip deck fasteners as Ipe Clip’s competitor, Blue Heron never once



                                               1
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 6 of 48 PageID 2698




    claimed that the Extreme4 and ExtremeKD deck fasteners were subject to royalties under

    the License Agreement. Ipe Clip has invested heavily in manufacturing and marketing

    these fasteners since it introduced them. It was not until last year, after Simpson acquired

    Blue Heron, that Ipe Clip’s Extreme4 and ExtremeKD deck fasteners were claimed to be

    subject to royalties under the License Agreement.

           Fearing a lawsuit, Ipe Clip brought an action against Simpson seeking a

    declaratory judgment that Ipe Clip did not breach the License Agreement. Simpson

    brought two counterclaims: one for breach of the License Agreement and one for patent

    infringement of the '113 Patent and '702 Patent. The parties have stipulated to dismiss the

    patent infringement counterclaim and there is no patent infringement cause of action

    pending.

           In a reexamination of the '113 Patent, the United States Patent and Trademark

    Office (“USPTO”) cancelled issued Claims 1-9, 14, 21, 22, 24, 26-29 and 33-41. The

    USPTO confirmed the patentability of Claims 10-13, 15-20, 23, 25 and 30-32 and

    determined that new Claim 42 is patentable.

           In a reexamination of the '702 Patent, the USPTO cancelled Claims 1-4, 7-14, 17-

    23 and 25. The USPTO confirmed the patentability of Claims 5, 6, 15, 16 and 24 and

    determined that new Claims 26-29 are patentable.

           Simpson now asserts that the Extreme4 clip is covered by Claims 10, 12, 13, and

    15 of the '113 Patent and Claims 5, 15, 26 and 28 of the '702 Patent and that the

    ExtremeKD clip is covered by Claims 10, 12, 13, and 15 of the '113 Patent and Claims 5,




                                                  2
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 7 of 48 PageID 2699




    15, 26 and 28 of the '702 Patent. Simpson’s Amended Disclosure of Infringement

    Contentions, p. 2.



                                    FACTUAL BACKGROUND

            The Patents in Suit claim anchoring biscuit devices, and systems and methods

    using anchoring biscuit devices for joining three boards, i.e., two adjacent deck boards

    and a support board. “The present invention is directed to an improved biscuit for joining

    adjacent boards. More specifically, the invention is an anchoring biscuit device that has

    the ability for pre-setting distances between adjacent boards and attaching to at least one

    board by means in addition to the biscuit itself. The anchoring biscuit device physically

    joins two adjacent boards in the same plane to a third, supporting board.” '113 Patent,

    Col. 1, ll. 17-23, '702 Patent, Col. 1, ll. 21-27.

            Ipe Clip and Simpson have identified the following claim terms for construction:

            1.      “projecting from the top element”
            2.      “compressive element” and “compression members”
            3.      “vertical support members” and “support member”
            4.      “pre-cut biscuit slot”
            5.      “center line”
            6.      “along said center line of said top element”
            7.      “away from said center line”
            8.      “adjacent the center line”
            9.      “defining engagement surfaces remote from the center line”
            10.     “the engagement surfaces being constructed and arranged to confront
                    vertically-extensive surfaces of slotted boards” and “engagement surfaces
                    confronting the vertically-extensive surfaces at the slotted boards”



                                                    3
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 8 of 48 PageID 2700




           11.       “a predetermined length to maintain said top element in a predetermined
                     position”
           12.       “at least partially collapse under a predetermined compressive force” and
                     “at least partially collapsible” and
           13.       “top view footprint shape” and “from a top view footprint.”

           In this brief, Ipe Clip presents its constructions and evidence supporting the

    constructions.

                     LEGAL STANDARDS FOR CLAIM CONSTRUCTION

           Claim construction is the judicial statement of what is and is not covered by the

    technical terms and other words of the claims. Netword, LLC v. Central Corp., 242 F.3d

    1347, 1352 (Fed. Cir. 2001). Claim construction is a question of law for the Court.

    Cybor Corp. v. FAS Technologies, Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998); see also

    Nystrom v. Trex Co., 424 F.3d 1136, 1141 (Fed. Cir. 2005). “[T]he words of a claim ‘are

    generally given their ordinary and customary meaning,’ . . . [which] is the meaning that

    the term would have to a person of ordinary skill in the art in question at the time of the

    invention . . . [viewed] in the context of the entire patent, including the specification.”

    Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (internal citation

    omitted). In order to determine ordinary meaning, the court first evaluates the words of

    the claims themselves as set forth in the specification. Vitronics Corp. v. Conceptronic,

    Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). The court then reviews the specification to

    determine the proper construction as the specification “[u]sually, is dispositive; it is the

    single best guide to the meaning of a disputed term.’” Phillips, 415 F.3d at 1315

    (quotation omitted).




                                                    4
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 9 of 48 PageID 2701




           The specification can be dispositive because it can act like a dictionary in either

    explicitly or implicitly defining terms. Vitronics, 90 F.3d at 1582. “[T]he claims cannot

    be of broader scope than the invention that is set forth in the specification.” On Demand

    Machine Corp. v. Ingram Indus., 442 F.3d 1331, 1340 (Fed. Cir. 2006). The specification

    is also important because it may “reveal an intentional disclaimer, or disavowal, of claim

    scope by the inventor . . . [which] is regarded as dispositive.” Phillips, 415 F.3d at 1316

    (citation omitted); Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1347-49 (Fed.

    Cir. 2004). See also AAMP of Florida, Inc. v. Automotive Data Solutions, Inc., 2015 WL

    6672257, Case No: 8:13-cv-2019-T-35TGW (M.D. Fla. Sept. 15, 2012).

           Along with reviewing the claims themselves and the specification, a court should

    also consider the prosecution history of the patents-at-issue, including any related patents.

    See Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir. 1995) (en banc);

    Vitronics, 90 F.3d at 1582. The prosecution history, like the specification, “can often

    inform the meaning of the claim language by demonstrating how the inventor understood

    the invention and whether the inventor limited the invention in the course of prosecution,

    making the claim scope narrower than it would otherwise be.” Phillips, 415 F.3d at 1317

    (citation omitted).

            “‘[A] patentee may limit the meaning of a claim term by making a clear and

    unmistakable disavowal of scope during prosecution,’ … for example, by clearly

    characterizing the invention in a way to try to overcome rejections based on prior art.”

    Computer Docking Station, Corp. v. Dell, Inc., 519 F.3d 1366, 1374-76 (Fed. Cir. 2008)




                                                 5
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 10 of 48 PageID 2702




     (internal citation omitted). Prosecution disclaimer “can lie in a single distinction among

     many [to distinguish prior art].” Id. at 1377.

            If claim language is ambiguous after a review of the intrinsic record (e.g.,

     specification, prosecution history, and other intrinsic evidence), a court “may look to

     extrinsic evidence to help resolve the lack of clarity.” Interactive Gift Express, Inc. v.

     Compuserve Inc., 256 F.3d 1323, 1332 (Fed. Cir. 2001). This can include, for example,

     dictionaries as well as inventor and expert testimony.       Markman, 52 F.3d at 980.

     “Dictionaries or comparable sources are often useful to assist in understanding the

     commonly understood meaning of words and have been used both by our court and the

     Supreme Court in claim interpretation. See Exhibit Supply Co. v. Ace Patents Corp., 315

     U.S. 126, 134 (1942) (relying on dictionaries to construe the claim term “embedded”).”

     Phillips, 415 F.3d at 1322 (citations omitted). The ordinary meaning of some claim terms

     “may be readily apparent . . . involv[ing] little more than the application of widely

     accepted meaning of commonly understood words.” Phillips, 415 F.3d at 1314; Brown v.

     3M, 265 F.3d 1349, 1352 (Fed. Cir. 2001). “In such circumstances, general purpose

     dictionaries may be helpful.” Phillips, 415 F.3d at 1314.

            Absent a special and particular definition created by the patent applicant, terms in

     a claim are to be given their ordinary and accustomed meaning. Renishaw PLC v.

     Marposs Societa' per Azioni, 158 F.3d 1243, 1249 (Fed. Cir. 1998). A patentee may give

     an ordinary word a specialized meaning by clearly stating the definition and using it

     consistently.

                     [A] patentee may choose to be his own lexicographer and
                     use terms in a manner other than their ordinary meaning, as


                                                  6
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 11 of 48 PageID 2703




                    long as the special definition of the term is clearly stated
                    in the patent specification or file history.
                    PC Connector Solutions LLC v. SmartDisk Corp. 406 F.3d
                    1359, 1363 (Fed. Cir. 2005). (emphasis added.)

            See also Merck & Co., Inc. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1370 (Fed.

     Cir. 2005).

                        LEVEL OF ORDINARY SKILL IN THE ART

            A person of ordinary skill in the art (“POSITA”) of deck fasteners would possess

     at least two years of experience in woodworking and/or construction. The skilled artisan

     would also have knowledge of varying methods of joining together boards, joists, panels

     and the like. Further, the POSITA would have basic knowledge of injection molding.

                           PROPOSED CLAIM CONSTRUCTIONS

     I.     CLAIM TERMS TO BE CONSTRUED

                    A. “compressive element” and “compression members”

     '113 Patent    '702 Patent     Ipe Clip’s                     Simpson’s Proposed
                                    Proposed Construction          Construction

     Cancelled      Cancelled       A portion of the device that   Structure on an anchoring
     Claim 1        Claims 1 and    will at least partially        device that spaces deck
     (from which    11 (from        collapse, not merely           boards farther apart than a
     other          which other     compress, under force          vertical support member
     asserted       asserted        (from opposing expansion       would space the deck
     claims         claims          or swelling of wood). A        boards in the absence of
     depend),       depend),        compressive element is         such structure, such
     Claims 10,     Claims 5, 15,   characterized as including a   structure being designed to
     12, 13 and     26 and 28       contact point or surface,      engage the sides of deck
     15             (compression    arranged on a side of a        boards and compact in
     (compressive   members)        vertical plane through the     response to deck board
     element)                       center line. The contact       expansion.
                                    point or surface is spaced
                                    from the vertical plane by a
                                    gap that positions the



                                                 7
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 12 of 48 PageID 2704




                                         contact point or surface
                                         further from the vertical
                                         plane than the support
                                         member. Under the force,
                                         at least a portion of the
                                         compressive element
                                         collapses or moves into the
                                         gap.


             The parties agree that the terms “compressive element” and “compression

     member” should be identically construed. 1

                      1.      The Specification Supports Ipe Clip’s Construction.

             Ipe Clip’s construction requires a geometric structure that allows for the

     compressive elements to do more than merely compress—they must collapse to some

     extent. The specification supports Ipe Clip’s construction. “However, all of the present

     invention devices do include at least one compressive element, namely, a portion of the

     device that will collapse or move under compression (from opposing expansion or

     swelling of wood).” '113 Patent, Col. 1, ll. 37-41, '702 Patent, Col. 1, ll. 40-44. (emphasis

     added.) See also:

                      These beams 21 and 23 might expand due to damp weather,
                      rain, capture of moisture, high humidity, seasonal changes,
                      shifts, etc. When this occurs, compressive elements will
                      be pushed toward one another and collapse, e.g. in
                      excess of 10 foot pounds psi, or some other preset
                      parameter. The collapse of compressive elements permits
                      the beams to close in on one another to the sides of the
                      vertical support members. This is clearly illustrated for
                      the FIG. 4A embodiment, in FIG. 4B. Here, compressive
                      elements have been forced to collapse inwardly by


     1
      To avoid redundancy in this brief, Ipe Clip will refer to compressive elements rather than compression
     members.



                                                       8
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 13 of 48 PageID 2705




                    expanding beams 21 and 23, as exemplified by collapsed
                    compressive elements 8 and 16. All parts are identically
                    numbered as shown in the foregoing Figures.
                    '113 Patent and '702 Patent, Col. 6, ll. 55-67. (emphasis
                    added)




            Accordingly, the specification describes that the compressive elements (elements

     8 and 16 in FIGS. 4A and 4B) are spaced from each other a distance greater than a

     thickness of the support member (element 17) such that as the beams move closer to each

     other, the compressive elements collapse—or move—into the gap or space between the

     compressive elements. The collapse of the compressive elements permits the beams to

     close in on one another to the sides of the vertical support members, a functionality that

     requires more than mere compression. This construction is also consistent with other

     examples in the specification.

            For instance:

                    FIG. 6 shows a bottom view with identical numbering.
                    Note that compressive elements 32 and 34 are essentially
                    hollow cylinders in this embodiment. … Device 51 is used
                    in the same manner as device 1 described above with
                    respect to FIGS. 4A and B, except that the compressive
                    elements 32 and 34 collapse on the underside of the device,
                    inwardly between portions of a single vertical support
                    member.




                                                 9
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 14 of 48 PageID 2706




                    '113 Patent and '702 Patent, Col. 7, ll. 8-18. (emphasis
                    added.)




            Thus, as in the embodiment of FIGS. 4A and 4B, the compression members are

     arranged to provide points of contact spaced from sides support members and are

     characterized by a gap therebetween. Specifically, in FIGS. 5 and 6, the gap is provided

     by the hollow cylinder. Thus, under compression, edges of the hollow cylinder will

     collapse into the hollow center of the hollow cylinder. Note, too, that the gap between

     laterally-opposing surfaces of the hollow cylinders 32, 34, is wider than the vertical

     support members 55, 59.




            FIGS. 9A and 9B (reproduced immediately above) show another illustrative

     embodiment. Specifically, “FIG. 9A shows a top view of device 71 with installed beams

     101 and 103, and these are not swollen. In FIG. 9B, the same beam[s] 101 and 103 have

     swollen, and the compressive elements 91, 93, 95, and 97 have collapsed, as shown.”

     '113 Patent and '702 Patent, Col. 7, ll. 39-42. (emphasis added). Here, the compressive

     elements 91, 93, 95, and 97 are crescent shaped, and symmetrical across the center line.

     Thus, opposite ends of the crescent shape are further from the center line than the support



                                                 10
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 15 of 48 PageID 2707




     members 79, 81 (shown in dashed-lines in the FIGS. 9A and 9B) and are spaced along a

     line perpendicular to the centerline. Under compression, as shown in FIG. 9B, the

     opposite ends collapse into the gap therebetween, until the compressive elements have a

     lateral thickness that is the same as the support members 79, 81.

            Further intrinsic support for the proffered definition of compressive elements is

     shown in Figure 10:

                    On the top side of device 120 are eight compressive
                    elements 131, 133, 135, 137, 139, 141, 143, 145, and 147.
                    These are thin cylindrical protrusions that will collapse
                    under compression, e.g. from expanding boards. As
                    shown in FIG. 10, they are further apart than the thickness
                    of the vertical support members to create space between
                    beams for expansion.
                    '113 Patent and '702 Patent, Col. 7, ll. 50-56 (emphasis
                    added).




            Thus, in FIG. 10, the compressive elements are arranged in pairs symmetrical

     relative to the centerline. Specifically, compressive elements 137 and 141 form a first

     pair, compressive elements 135 and 143 form a second pair, compressive elements 133

     and 145 form a third pair, and compressive elements 131 and 149 form a fourth pair.

     Individual elements comprising the pairs are spaced by a gap to be farther from a plane



                                                 11
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 16 of 48 PageID 2708




     bisecting the support member than the support members 125, 127 such that when a force

     acts on the compressive elements, each collapses into the gap, toward its pair.

             FIG. 12 is also illustrative. “Vertical support members 177 and 179 also include

     outwardly extending, angled tails 181, 183, 185, and 187 and these are the collapsible

     compressive elements.” '113 Patent and '702 Patent, Col. 8, ll. 5-7 (emphasis added).

     FIG. 12 is reproduced here:




             Again, distal ends of the tails are spaced from each other across the centerline, to

     provide a wider spacing than the support members 177, 179. A compressive force, such

     as from swelling of adjacent boards, causes the tails to collapse into the space between it

     and its pair.

             Moreover, FIG. 14 shows “two collapsible fins [249, 251] on each side of the

     vertical support member [that] act as collapsible compressive elements in a manner

     similar to those shown above.” Col. 8, ll. 25-29. FIG. 14 is reproduced here:




                                                 12
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 17 of 48 PageID 2709




             Accordingly, as in FIGS. 16, 17, 18, 19, and 20, “compression members” provide

     contact points or surfaces spaced outwardly from the support member and that include a

     gap or void between the surfaces/points and a vertical plane bisecting the device. In

     each, a compressive force will cause these members to collapse or fall into the gap or

     void.

             Ipe Clip acknowledges that FIG. 15 shows an embodiment in which “[o]n the

     right underside of top 267 are two fins 281 and 283, that have lengths (into the page, at

     right angle to vertical support member 265), that is greater than the thickness of

     member 265.” '113 Patent and '702 Patent, Col. 8, ll. 46-48. (emphasis added.) While

     these compression members may not include the “gap” required by Ipe Clip’s proffered

     construction, Ipe Clip submits that, as discussed below, the prosecution history acts to

     limit the claims to require a compressive element to include more than mere compression.

     While the description of FIG. 15 indicates that the two fins 281, 283 “are collapsible and

     act as compressive elements with respect to adjourning (sic) boards,” Col. 8, ll. 48-51,

     this one isolated instance is not sufficient for the inventor to have served as his own

     lexicographer and turned mere compression into collapsible.




                                                13
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 18 of 48 PageID 2710




            It is significant to note that the specification fails to show any embodiment where

     the compression elements are shown merely compressed; rather, all embodiments show

     the compression elements collapsing, i.e., moving or falling into a space. The

     specification does not show compaction or even mention the word compaction.

                    2.     Simpson is Barred by Prosecution Disclaimer                   from
                           Recapturing Compression Without Collapsing.

            Simpson is barred by prosecution disclaimer from claiming coverage for

     compressive elements that do not collapse. During the prosecution of the '702 Patent,

     Simpson amended the claims to include “at least partially collapsible” to modify

     compression members. See Appendix Exhibit D, pp. IC-App-0390-396. This amendment

     was made in response to a rejection on March 8, 2011 for obviousness under 35 U.S.C.

     §103. See Appendix Exhibit D, pp. IC-App-0397-401; IC-App-0358-371.

            To argue against the obviousness rejection, Eberle argued: “For example,

     amended claim 1 recites, among other features, ‘one or more at least partially collapsible

     compression members projecting from the top element,’ which is absent from the cited

     art.” Appendix Exhibit D, p. IC-App-0398. Eberle thereby admitted that the claim

     requires a compression member that is at least partially collapsible: “However, the first

     spline section 54 of Chen is neither a "compression member," nor is "at least partially

     compressible," unlike the one or more compression members recited in claim 1.”

     Appendix Exhibit D, p. IC-App-0398. Eberle admitted that the claims were amended in

     response to the obviousness rejection by the Examiner. Appendix Exhibit D, pp. IC-App-

     0397-401; IC-App-0358-371.




                                                14
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 19 of 48 PageID 2711




            After Eberle amended the claims, the USPTO again rejected all claims under 35

     U.S.C. §103. The Examiner made an exception for the compression member, stating as

     follows:

                    The only arguments that were present within the
                    submission by the applicant [Eberle] on 9/8/11 were that
                    the compression member of Chen [6,363,677] was not a
                    compression member that was at least partially
                    compressible. The examiner notes that given the materials
                    listed in columns 7 and 8 of Chen, the compression
                    member is compressible. However, the examiner believes
                    this argument is in error as the claims, as amended, add
                    the limitation of the compression member being
                    partially collapsible, of which Chen cannot be given its
                    geometry.
                    Appendix Exhibit D, IC-App-0415. (emphasis added).

            Thus, the USPTO recognized—and found critical—that it was the geometry of the

     compression members which allowed them to be partially collapsible. The type of

     material, alone, did not make the compressible member “collapsible.” In fact, in Chen

     (Patent No. 6,363,677), the materials referred to by the Examiner are:

                    The splines can be made of any thermoplastic material like
                    vinyl containing thermoplastic such as polyvinylchloride,
                    polyvinylacetate, polyvinylalcohol, and other vinyl and
                    vinylidene resins and copolymers thereof. Other examples
                    of suitable thermoplastic materials include, but are not
                    limited to, polyethylene, such as low density polyethylenes
                    and high density polyethylenes and copolymers thereof;
                    styrenes such as ABS, SAN, and polystyrenes and
                    copolymers thereof; polypropylene and copolymers
                    thereof; saturated and unsaturated polyesters; acrylics and
                    polyamides, such as nylon; engineering plastics such as
                    acetyl,     polycarbonate,      polyimide,      polysulfone;
                    polyphenylene oxide; sulfide resins; and the like.
                    Chen, Col. 7, l. 57- Col. 8, l. 2. Appendix Exhibit E, IC-
                    App-0495.




                                                 15
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 20 of 48 PageID 2712




             Even if Eberle believed that Chen did not disclose compression elements, Eberle

     did not choose to rely on that argument but instead amended all claims to add the

     “collapsible” limitation. Even though Eberle stated that he did not acquiesce in the

     Examiner’s position, that simple boilerplate statement is not sufficient to avoid

     prosecution disclaimer.

             All of these materials are compressible, however, it was understood by the

     USPTO, and the claims now require, that the geometry of the compression member

     makes it at least partially collapse. Specifically, it is the spaced arrangement of surfaces,

     spaced by a gap wider than the support member, that allows the compressive elements to

     be at least partially collapsible.

             Simpson cannot reclaim compressive elements that do not partially collapse since

     the patentee gave that up to obtain the patent. “A patentee may not proffer an

     interpretation for the purposes of litigation that would alter the indisputable public

     record.” Southwall Technologies v. Cardinal IG Co., 54 F.3d 1570, 1578 (Fed. Cir.

     1995). Simpson has disclaimed any interpretation of the term compressive element that

     does not include collapsible. “[T]he alleged disavowing actions or statements made

     during prosecution [must] be both clear and unmistakable.” Omega Eng'g, Inc., v. Raytek

     Corp., 334 F.3d 1314, 1326 and fn. 1 (Fed. Cir. 2003). Here, a proper construction of

     “compressive element” requires the geometry that allows for collapse.

             The Federal Circuit held “just as prosecution history estoppel may act to estop an

     equivalence argument under the doctrine of equivalents, positions taken before the




                                                  16
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 21 of 48 PageID 2713




     USPTO may bar an inconsistent position on claim construction.” Alpex Computer Corp.

     v. Nintendo Co. Ltd., 102 F.3d 1214, 1221 (Fed. Cir. 1996).

             As discussed above, Simpson amended all instances of compression members

     to include “at least partially collapsible” in order to overcome the obviousness

     rejection by the Examiner. By that amendment, under the doctrine of prosecution

     disclaimer, Simpson disclaimed compression members that do not partially collapse and

     Simpson is estopped from now attempting to recapture the previously disclaimed

     meanings of compression members that do not partially collapse. Omega Eng’g, Inc.,

     334 F.3d at 1323.

                    3.     Extrinsic Evidence Supports Ipe Clip’s Construction.

            Extrinsic evidence also supports Ipe Clip’s proposed construction. Compress

     means: “1: to press or squeeze together; 2: to reduce in size, quantity, or volume as if by

     squeezing”.   https://www.merriam-webster.com/dictionary/compress         (last   accessed

     9/18/17). Appendix Exhibit M.

            Collapse means: “to fall or shrink together abruptly and completely: fall into a

     jumbled or flattened mass through the force of external pressure”. https://www.merriam-

     webster.com/dictionary/collapse (last accessed 9/18/17). Appendix Exhibit N.

            Each of the embodiments shows the compressive elements collapsing, i.e., falling

     into a space. None of the embodiments show mere compression, and mere compression

     was disclaimed, as discussed above.

            Simpson’s proposed construction is improper because Simpson’s construction

     introduces a new term, compact, not found in the specification or claims, that would also



                                                 17
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 22 of 48 PageID 2714




     have to be construed and because it reads out the partially collapsible limitation.

     Simpson’s construction requires only compression, not collapsing.

                Simpson’s proposed construction is also improper because it reads out the spacing

     language. The outermost portions of the compressive elements are further away from the

     centerline 2 than the outer portions of the vertical support members.

                         Top element 3 includes four upwardly projecting
                         compressive elements 6, 8, 16 and 18. These are located
                         opposite one another, as shown, are located away from
                         imaginary center line 20. Also, they are located away from
                         the vertical support members 15 and 17 (from top view)
                         and are further away from the vertical support
                         members at their outermost portions, from the
                         centerline, than the outermost portions of the vertical
                         support elements. This concept applies to the other
                         present invention devices described below, as well.
                          '113 Patent, Col. 6, ll. 10-18 and '702 Patent, Col. 6, ll. 11-
                         19. (emphasis added.)

                         See also:

                         Compressive elements 8 (and 6, not shown in FIG. 4) place
                         beam 23. In other words, the compressive elements 6, 8,
                         16, 18 space the beams 21 and 23 further apart than the
                         vertical support members 15 and 17 would in their
                         absence.
                         '113 Patent and '702 Patent, Col. 6, ll. 52-55. (emphasis
                         added)




     2
         The construction of center line is discussed below.



                                                               18
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 23 of 48 PageID 2715




            Consequently, Ipe Clip’s proposed construction should be adopted.

            B.      “vertical support members” and “support member”

     '113 Patent    '702 Patent     Ipe Clip’s                      Simpson’s Proposed
                                    Proposed Construction           Construction

     Cancelled      Cancelled       Elements that have a            Vertically extending
     Claim 1        Claims 1 and    predetermined height so as      structures of a deck
     (from which    11 (from        to rest on a joist to support   anchoring device that
     other          which other     the deck fastener during        allows such vertically
     asserted       asserted        attachment of two adjacent      extending structures, or a
     claims         claims          boards.                         compressive element, to
     depend),       depend),                                        rest on the side of a board
     Claims12,      Claims 5, 15,                                   into which the deck
     13 and 15      26 and 28                                       anchoring device may be
     (vertical      (support                                        inserted.
     support        member)
     member)

            The parties dispute the scope of the term “vertical support members” and “support

     member”. The parties agree that the terms “vertical support members” and “support

     member” should be identically construed except that the term “vertical support members”

     requires a plurality of support members.

            Simpson’s proposed construction is not consistent with the meaning of “vertical

     support” or “support”. Using Simpson’s proposed construction, not only is “vertical

     support” read out of the claim because using Simpson’s construction the vertical support

     member does not need to rest on the joist and the members merely separate the adjacent

     boards horizontally, but Simpson also has improperly broadened the claim language to

     include a compressive element as the vertical support member. The '113 Patent uses the

     term “vertical support member.” The '702 Patent uses the term “support member

     extending downwardly” which means the same thing as vertical support member. For


                                                 19
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 24 of 48 PageID 2716




     purposes of clarity and conciseness, Ipe Clip will refer to “vertical support member”

     rather than “support member extending downwardly.”

             It is well-settled in patent law that words of the claims have meaning. “[C]laims

     are interpreted with an eye toward giving effect to all terms in the claim.” Bicon, Inc. v.

     Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006). “All limitations in a claim must be

     considered meaningful. See Perkin-Elmer Corp. v. Westinghouse Elec. Corp., 822 F.2d

     1528, 1532-33, 3 USPQ2d 1321, 1324-25 (Fed. Cir. 1987).” Lantech, Inc. v. Keip. Mach.

     Co., 32 F.3d 542, 547 (Fed. Cir. 1994). See also Randall May Int’l, Inc. v. DEG Music

     Products, 378 Fed. Appx. 989, 998 (Fed. Cir. 2010)(“… all the limitations in a claim

     must be considered meaningful”) citing Cablestrand Corp. v. Wallshein, 29 F.3d 644

     (Fed. Cir. 1994).

             The specification supports Ipe Clip’s construction. “Vertical support members 15

     and 17 have a predetermined height so as to rest on a joist [not board] in such a way as

     to establish biscuit top element 3 at a predetermined height from the joist for attachment

     of two adjacent boards thereto which have pre-cut biscuit slots.” '113 Patent, Col. 6, ll.

     23-27, '702 Patent, Col. 6, ll. 24-28. (emphasis added). The support member supports the

     deck fastener on the joist so that it can be attached. It must rest on the joist.

             The “support” in “vertical support member” must mean vertical support.

     Otherwise, the patentee would have just claimed “member”. “[C]laims are interpreted

     with an eye toward giving effect to all terms in the claim.” Bicon, 441 F.3d at 950. The

     “support” in support member is to support the fastener vertically on the joist.




                                                    20
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 25 of 48 PageID 2717




            Simpson has argued that the following language supports its proposed

     construction:

                      Vertical support member 245 has a predetermined height so
                      as to rest on the side of a beam into which device 240 may
                      be inserted and, optionally, so as to rest on a joist in such a
                      way as to establish biscuit top element 247 at a
                      predetermined height from the joist for attachment of two
                      adjacent boards thereto which have pre-cut biscuit slots
                      corresponding thereto.
                      '113 Patent and '702 Patent, Col. 8, ll. 29-34.

            However, Simpson disregards that this language only appears with respect to

     Figure 14 which is a different embodiment and includes fins. This embodiment is claimed

     in independent (now cancelled) Claims 22 and 33 of the '113 Patent. The “fin” claims are

     not asserted by Simpson against Ipe Clip. This part of the specification does not relate to

     the claims at issue in this litigation and indeed the USPTO cancelled these claims.

            Even if this language were to support a broader construction than proffered by Ipe

     Clip, such broader construction would only mean that the vertical support member could

     (not must) touch the side of a beam. Nowhere is Simpson’s proposed construction of

     “allows … a compressive element[] to rest on the side of the board…” supported.

     (emphasis added). Simpson cannot support its proposed construction of vertical support

     member to allow the compressive element rather than the vertical support member to rest

     on the side of the board.

            Extrinsic evidence also provides support for Ipe Clip’s proposed construction: “to

     hold   up   or     serve    as   a   foundation     or   prop      for.”   https://www.merriam-

     webster.com/dictionary/support (last accessed 9/18/17). Appendix Exhibit O. Under




                                                    21
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 26 of 48 PageID 2718




     Simpson’s proposed construction, the support member is only there to “rest” on the side

     of the board, or more egregiously, to allow some other feature (like a compressive

     element) to “rest” on the side of the board. This is nonsensical and reads out the term

     “vertical support”.

             Consequently, Ipe Clip’s proposed construction should be adopted.

             C.      “pre-cut biscuit slot”

     '113 Patent     '702 Patent      Ipe Clip’s                     Simpson’s Proposed
                                      Proposed Construction          Construction

     Cancelled       Slotted          A biscuit-shaped slot such     Simpson does not believe
     Claim 1         boards           as cut by a biscuit joiner.    that this term needs to be
     (from which                                                     construed; alternatively, “a
     other                                                           groove in a deck board into
     asserted                                                        which a side of the
     claims                                                          horizontal top element of a
     depend)                                                         deck anchoring device may
                                                                     be inserted.”
     (pre-cut
     biscuit slot)

             The parties dispute the scope of the term “biscuit slot” (and “pre-cut biscuit slot”).

             Simpson’s construction is overbroad. Even assuming arguendo that the patents

     describe long grooves in the adjacent boards that might support a broad construction, the

     patents do not claim grooves, but rather biscuit slots or slotted (not long grooved) boards.

     As discussed more fully below, biscuit slot is a term known by a skilled artisan.

     Simpson’s construction improperly broadens the ordinary meaning of biscuit slot to

     grooves running along an entire length of a board, not merely biscuit slots. Claims cannot

     “enlarge what is patented beyond what the inventor has described as the invention.”

     Netword, supra, 242 F.3d at 1352. Even though grooves may be described in the



                                                  22
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 27 of 48 PageID 2719




     specification, the '113 Patent claims “biscuit slots” and the '702 Patent claims “slotted

     boards” (not grooved boards). Therefore, to the extent the specification describes grooves

     that run the length of the board—which is disputed—the grooved boards have been

     dedicated to the public. This disclosure-dedication doctrine has been well-established in

     patent law for over one hundred years. The Supreme Court held: “the claim of a specific

     device or combination, and an omission to claim other devices or combinations apparent

     on the face of the patent, are, in law, a dedication to the public of that which is not

     claimed.” Miller v. Bridgeport Brass Co., 104 U.S. 350, 352 (1881).

            The Federal Circuit rearticulated the disclosure-dedication factors in SanDisk

     Corp. v. Kingston Technology Co., Inc., 695 F.3d 1348 (Fed. Cir. 2012):

                   As we held in Johnson & Johnston, “[W]hen a patent
                   drafter discloses but declines to claim subject matter, ... this
                   action dedicates that unclaimed subject matter to the
                   public." 285 F.3d at 1054. Johnson & Johnston's
                   disclosure-dedication rule is not without restriction. In PSC
                   Computer Products v. Foxconn International, Inc., 355
                   F.3d 1353 (Fed. Cir. 2004), we explained that the rule
                   "does not mean that any generic reference in a written
                   specification necessarily dedicates all members of that
                   particular genus to the public.” Id. at 1360. Rather, "the
                   disclosure must be of such specificity that one of ordinary
                   skill in the art could identify the subject matter that had
                   been disclosed and not claimed." Id. Additionally, in Pfizer,
                   Inc. v. Teva Pharmaceuticals USA, Inc., 429 F.3d 1364
                   (Fed.Cir.2005), this court further clarified that "before
                   unclaimed subject matter is deemed to have been dedicated
                   to the public, that unclaimed subject matter must have been
                   identified by the patentee as an alternative to a claim
                   limitation." Id. at 1379.
                   SanDisk Corp., 695 F.3d at 1363-1364, quoting Johnson &
                   Johnston Assocs., Inc. v. R.E. Serv. Co., Inc., 285 F.3d
                   1046 (Fed. Cir. 2002).




                                                 23
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 28 of 48 PageID 2720




             Even if board-long grooves were disclosed in the patent specifications (which

     they were not), Simpson did not claim them. Rather the patents only claim biscuit slots

     and slotted boards. As discussed below, a POSITA at the time of the invention

     understood that grooves and biscuit slots/slotted boards were different. Since Simpson

     did not claim boards with grooves running the entire length of the boards, any disclosure

     of same would have become public property. See Central Institute for Experimental

     Animals v. Jackson Laboratory, 726 F.Supp.2d 1045, 1047 (N.D. Cal. 2010) (“This rule,

     which is referred to as the disclosure-dedication rule, is based on the fundamental

     principle that the claims define and give notice of the scope of patent protection. What is

     claimed is protected, and ‘what is not claimed is public property.’ [Johnson & Johnston]

     at 1053 (quoting Mahn v. Harwood, 112 U.S. 354, 361, 5 S.Ct. 174, 28 L.Ed. 665

     (1884)). Because the claims, not the specification, are the sole measure of the patentee's

     right to exclude, the disclosure of unclaimed subject matter in the specification ‘has made

     it public property if it was not so before.’ Id.”).

             The Court’s decision in Schoenhaus v. Genesco, Inc., 351 F.Supp.2d 320, 325-

     326 (E.D. Penn. 2005) is instructive. In Schoenhaus, the Court held that even though the

     specification had examples of other parts of the shoe that could rotate, the plain language

     of the claim only included a heel cup. “While the specification does contain a statement

     allowing other parts of the shoe to provide for rotation, Id. at 443-45, the plain language

     of the patent claim is dispositive. See Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1106 (Fed.

     Cir. 1996) (‘Subject matter disclosed but not claimed in a patent application is dedicated




                                                    24
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 29 of 48 PageID 2721




     to the public.’).” Schoenhaus, 351 F.Supp.2d at 325-326. Similarly here, any subject

     matter that was disclosed but not claimed is dedicated to the public.

             Moreover, the intrinsic evidence supports Ipe Clip’s construction: “Side walls

     may be irregular or regular, and may have any top view, workable footprint similar to

     that shown in the segments that will fit into beam grooves or continuous straight grooves,

     e.g. biscuit cuts, half circle or arc cuts, square or rectangular cuts.” '113 Patent and '702

     Patent, Col. 8, ll. 35-39. The patentee stated that the side walls on the top of the device

     and that the side walls could be shaped to fit into grooves, biscuit slots and other kinds of

     cuts. However, the '113 Patent only claimed biscuit slots.

             Eberle also recognized that biscuit slot had a specific meaning in the art that was

     for oval shaped slots and did not include a board-long groove: “It is described as a biscuit

     joiner for cutting semi-elliptical slots…” '113 Patent, Col. 2, ll. 63-64 and '702 Patent,

     Col. 2, ll. 66-67 and “[t]he biscuit fits within arcuate slots formed in the workpieces…”

     '113 Patent, Col. 3, ll. 51-52, '702 Patent, Col. 3, ll. 53-54.

             Further support for Ipe Clip’s construction is found in the extrinsic evidence and

     statements made by Simpson and the inventor Harry Eberle. On Simpson’s own website,

     Simpson itself differentiates between boards with slots and boards with grooves. See

     http://www.ebty.com/installation_hidden_deck_fasteners.php (last accessed 9/18/17).

     Appendix, Exhibit U, IC-App-00641, a portion of which is excerpted below.




                                                    25
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 30 of 48 PageID 2722




            Furthermore, Simpson owns United States Patent No. 6,402,415 (“'415 Patent”).

     Appendix, Exhibit V. Harry Eberle is the inventor of the '415 Patent as well as the '113

     Patent and '702 Patent. During a reexamination proceeding before the USPTO of the '415

     Patent, the patentee differentiated a prior art reference, Smith, from the '415 invention:

                    The Smith and Elmendorf patents, however, are also
                    inappropriate as a basis for rejection, for a number of
                    reasons. First, the Smith patent describes a flooring device
                    for attaching flooring having a continuous groove cut into
                    the side, and not a biscuit cut. … All of these differences
                    teach away from rather than toward the present
                    invention.
                    Appendix, Exhibit W, IC-App-0740. (emphasis added).

            The Examiner stated:

                    Smith contemplates floor boards having a groove extending
                    substantially the entire length of the board, so that there
                    would be no motivation to use a fastening device having a
                    biscuit-shaped top view, as would be suited for engaging a
                    biscuit-receiving slot, instead of an extended groove.
                    Appendix, Exhibit W, IC-App-0777.

            Moreover, the patentee (Eberle) submitted a sworn affidavit in which he

     described the boards into which Eb-Ty fastener was installed as follows:




                                                  26
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 31 of 48 PageID 2723




                    The EB·TY® PRODUCT is typically installed in a deck
                    system with its opposite side walls inserted into respective
                    biscuit-receiving slots cut in the sides of the adjacent
                    boards.
                    Appendix, Exhibit W, IC-App-0876.

            The Requester also understood slotted to mean something different from grooved:

                    It is therefore prima facie obvious under 35 USC 103 to
                    adopt or modify the Elmendorf flange shape onto the Smith
                    flange so as to accommodate discretely slotted, as opposed
                    to longitudinally grooved, flooring members.
                    Appendix, Exhibit W, IC-App-0668.

            Accordingly, all three parties involved in the '415 reexamination (the patentee, the

     requester and the USPTO) differentiated between slots and grooves.

            The '415 Patent claims “two adjacent boards which have been pre-cut with biscuit

     receiving slots”. Appendix, Exhibit V, IC-App-0651-652. Although this language does

     not rise to the level of prosecution disclaimer because the '415 Patent is not in the same

     family of patents as the '113 Patent and '702 Patent, it is relevant to what the inventor

     considered his invention to be. “As the court of appeals has explained, when it comes to a

     patentee's description of its own invention, ‘[w]e take the patentee at its word.’ Apple,

     Inc. v Motorola, Inc., 2011 US Dist. LEXIS 156969, at *50 (W.D. Wis Oct. 13, 2011)

     No. 10-cv-662-bbc, quoting Microsoft, 357 F.3d at 1350. See also Jobdiva, Inc. v

     Monster Worldwide, Inc., 2014 US Dist LEXIS 141096, at *20 (S.D.N.Y. Oct. 3, 2014),

     No. 13-cv-8229 (KBF)(“Statements made by a patentee during prosecution prevent claim

     terms from becoming ever-changing as the need and situation changes.”).

            The meaning of biscuit slot is well known to a POSITA. It is a basic

     woodworking term. It is even taught at the high school level. Project Lead the Way Wood


                                                27
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 32 of 48 PageID 2724




     Fasteners, Joinery, and Adhesives, Appendix Exhibit F, pp. IC-App-0498-0506. An

     excerpt Project Lead the Way Wood Fasteners, Joinery, and Adhesives is below.




     IC-App-0499. Another excerpt from the same reference shows that the slots do not run

     the length of the board. Appendix Exhibit F, IC-App-0501.




            See              also              http://www.woodmagazine.com/woodworking-

     tips/techniques/joinery/biscuits-marking-guide (last accessed 9/18/17) which shows that

     the biscuit slots are not grooves which run the length of the board. See Appendix Exhibit

     G, IC-App-0507-0508.

            One of the deck fasteners showing a device covered by the patents can be seen at

     http://edeck.com/accessories/ebty-hidden-deck-fasteners/    (last   accessed    9/18/17),

     Appendix Exhibit H, IC-App-0509. A picture is below:




                                                28
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 33 of 48 PageID 2725




     IC-App-0509. Again, this shows a biscuit slot, not a groove down the entire length of the

     board.

              See also http://www.diynetwork.com/how-to/skills-and-know-how/carpentry-and-

     woodworking/how-to-use-a-biscuit-joiner (last accessed 9/18/17) posted on Feb. 1, 2001

     (Appendix          Exhibit      I,      IC-App-511-0517)         and       see       also

     https://www.canadianwoodworking.com/tipstechniques/use-your-router-biscuit-joiner

     posted from the October/November 2002 issue. (Appendix Exhibit J, IC-App-0518-522).

     See      also   https://www.nrha.org/How-To/shelving/woodjoint/woodjoints.htm        (last

     accessed 9/18/17) posted on Feb. 1, 2001 which discusses the different types of joints and

     differentiates between grooves and biscuit slots. (Appendix Exhibit K, IC-App-0523-

     529).    See    also   https://quizlet.com/3894414/woodworking-terms-flash-cards/    (last

     accessed 9/18/17) posted on Feb. 1, 2001 which also differentiates between a biscuit slot

     and a groove as follows:




                                                 29
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 34 of 48 PageID 2726




     See Appendix Exhibit L, IC-App-0532, IC-App-0544.

            There is nothing in the specification and no extrinsic evidence supports Simpson’s

     construction. Simpson’s original claim construction brief relied heavily on an argument

     that because there were claims covering differently-shaped top elements, biscuit slot or

     slotted board encompassed a construction that included a long-grooved board. However,

     the USPTO founded unpatentable and cancelled all of the claims covering differently-

     shaped top elements. Biscuit slot is a known term to a person of ordinary skill in the art.

     It is not a groove down the length of a board. Rather it is a slot—made by a biscuit joiner

     that is made so that the biscuit can be inserted.

            Thus, Ipe Clip’s proposed construction should be adopted.

            D.      “center line”

     '113 Patent     '702 Patent      Ipe Clip’s                   Simpson’s Proposed
                                      Proposed Construction        Construction

     Cancelled       Cancelled        The imaginary line that is   Simpson does not believe
     Claim 1         Claims 1 and     equidistant from opposite    that this term needs to be
     (from which     11 (from         side portions of the top     construed; alternatively,
     other           which other      element.                     “imaginary band that runs
     asserted        asserted                                      horizontally through the
     claims          claims                                        central portion of a deck
     depend)         depend),                                      anchoring device”.
                     Claims 26
                     and 28




                                                   30
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 35 of 48 PageID 2727




             The parties dispute the scope of the term “center line”. The center line is just

     that—a line. Simpson’s construction is wrong because it improperly broadens the claim

     to include a band rather than a line.

             There is nothing in the intrinsic evidence supporting Simpson’s broad

     construction of a band rather than a line. Cancelled Claim 1 of the '702 Patent defines

     center line: “a horizontally-extending top element having a center line and side portions

     extending from the center line in opposite lateral directions transverse to the center line.”

     Thus, the center line—not band—can only be in one position—equidistant from both side

     portions. The side portions are the part of the fastener that fit into the biscuit slots.

             The abstract refers twice to an imaginary center line. See also the Summary of the

     Invention which refers to “imaginary centerline”. '113 Patent and '702 Patent, Abstract.

             The drawings refer to “imaginary center line 20”. '113 Patent, Col. 6, ll. 12-13,

     '702 Patent, Col. 6, ll. 13-14.




             Furthermore, extrinsic evidence also supports Ipe Clip’s construction: “a real or

     imaginary line that is equidistant from the surface or sides of something”.

     https://www.merriam-webster.com/dictionary/centerline            (last    accessed     9/18/17).

     Appendix Exhibit P. See Phillips, 415 F.3d at 1322 (citations omitted).




                                                    31
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 36 of 48 PageID 2728




              The term “center line” also appears in the following disputed terms: “along the

     center line,” “away from the center line,” “adjacent the center line,” and “remote from the

     center line.”    For purposes of economy, Ipe Clip will not reiterate the center line

     arguments set forth above and will concentrate only on the remaining parts of these claim

     terms.

                     1.     “along” said center line of said top element

     '113 Patent     '702 Patent     Ipe Clip’s                     Simpson’s Proposed
                                     Proposed Construction          Construction

     Cancelled       N/A             “in a line matching the        “Extending horizontally in
     Claim 1                         length or direction of” the    the same direction and
     (from which                     center line.                   plane as” the imaginary
     other                                                          center band.
     asserted
     claims
     depend)


              The term “along” is not used anywhere in the specifications of the patents in this

     context. Simpson’s construction does not clarify the meaning of along.

              The extrinsic evidence supports Ipe Clip’s proposed construction: “in    a    line

     matching the length or direction of.” https://www.merriam-webster.com/dictionary/along

     (last accessed 9/18/17). Appendix Exhibit Q. This is consistent with the plain and

     ordinary meaning of along. See Phillips, 415 F.3d at 1322 (citations omitted). Ipe Clip’s

     proposed construction should be adopted.




                                                  32
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 37 of 48 PageID 2729




                    2.      “away” from said center line

     '113 Patent    '702 Patent     Ipe Clip’s                     Simpson’s Proposed
                                    Proposed Construction          Construction

     Cancelled      N/A             “Not touching” the center      Simpson does not believe
     Claim 1                        line.                          that this term needs to be
     (from which                                                   construed; alternatively,
     other                                                         “beyond the imaginary
     asserted                                                      center band”.
     claims
     depend)

            The parties dispute the scope of the term “away from said center line”. In

     essence, Ipe Clip’s construction of “away from” requires that there be a space between

     the object and the center line with no portion contacting or touching the center line while

     Simpson’s construction only adds more ambiguity, as “beyond” would also have to be

     construed.

            Ipe Clip’s proposed construction is consistent with the plain and ordinary

     meaning of away from and should be adopted.

                    3.      “adjacent” the center line

     '113 Patent    '702 Patent     Ipe Clip’s                     Simpson’s Proposed
                                    Proposed Construction          Construction

     N/A            Cancelled       “Next to but not on” the       “Near or on” the imaginary
                    Claims 1 and    center line.                   center band.
                    11 (from
                    which other
                    asserted
                    claims
                    depend) and
                    Claims 26
                    and 28



                                                 33
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 38 of 48 PageID 2730




            The term “adjacent” is not used anywhere in the specifications of the patents in

     this context. The parties dispute the scope of the term “adjacent the center line”. In

     essence, Ipe Clip and Simpson agree that “adjacent” means “near” but disagree regarding

     contact/touching the line. Ipe Clip’s construction of “adjacent” requires that the object be

     next to with at most the border touching the center line.           In contrast, Simpson’s

     construction of “adjacent” allows the object to be on the center line.

            The plain and ordinary meaning of adjacent is:

                                       “a: not distant: nearby
                                       • the city and adjacent suburbs

                                       b: having a common endpoint or border
                                       • adjacent lots
                                       • adjacent sides of a triangle

                                       c: immediately preceding or following”.

            https://www.merriam-webster.com/dictionary/adjacent (last accessed 9/18/17).

     Appendix Exhibit R. See Phillips, 415 F.3d at 1322 (citations omitted).

            For example, if a park was adjacent to your yard, it would not be in your yard, at

     most the borders might touch. Adjacent means near or next to, not on or in. Accordingly,

     the Court should adopt Ipe Clip’s proposed construction.




                                                  34
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 39 of 48 PageID 2731




            E.      defining engagement surfaces “remote from” the center line

     '113 Patent    '702 Patent     Ipe Clip’s                      Simpson’s Proposed
                                    Proposed Construction           Construction

     N/A            Cancelled       Surfaces arranged to face       Establishing points at
                    Claims 1 and    the surface of the slotted      which two bodies meet that
                    11 (from        board in which the slot is      are not on the imaginary
                    which other     formed “far removed from        central band.
                    asserted        and not touching” the
                    claims          center line.
                    depend) and
                    Claims 26
                    and 28


            The parties dispute the scope of the term “defining engagement surfaces remote

     from the center line”. Engagement surfaces will be discussed below in the next section.

            The word “remote” only appears in the claims of the patent. The plain and

     ordinary meaning of “remote from” is “far removed in space, time, or relation.”

     https://www.merriam-webster.com/dictionary/remote (last accessed 9/18/17). Appendix

     Exhibit S.    See Phillips, 415 F.3d at 1322 (citations omitted). Thus, Ipe Clip’s

     construction of “remote from” to mean far removed from and not touching is consistent

     with its plain and ordinary meaning. It is also consistent with the specification. For

     instance, FIG. 4A shows that the external surfaces of the compressive elements 6, 8, 16,

     and 18 are far removed from and not touching the center line 20. In all other examples,

     too, the claimed surfaces that are alleged to be “remote from” are always far removed

     from and not touching the center line.

            Ipe Clip’s proposed construction should be adopted. Simpson’s construction is

     consistent with the term adjacent, not with the term remote.



                                                 35
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 40 of 48 PageID 2732




            F.      “the engagement surfaces being constructed and arranged to confront
                    vertically-extensive surfaces of slotted boards” and “engagement
                    surfaces confronting the vertically-extensive surfaces at the slotted
                    boards”

     '113 Patent    '702 Patent      Ipe Clip’s                    Simpson’s Proposed
                                     Proposed Construction         Construction

     N/A            Cancelled        Surfaces arranged to face     Establishing portions of a
                    Claims 1 and     the surface of the slotted    deck anchoring device
                    11 (from         board in which the slot is    designed to meet the sides
                    which other      formed.                       of boards having grooves
                    asserted                                       for deck anchoring device
                    claims                                         insertion.
                    depend) and
                    Claims 26
                    and 28


            The parties dispute the scope of the term “the engagement surfaces being

     constructed and arranged to confront vertically-extensive surfaces of slotted boards”.

     Simpson’s proposed construction improperly introduces a motivation component to the

     claim. In other words, if the proposed surface was not “designed to” meet the surface of

     the slotted board in which the slot is formed, then it would not be covered by the claim.

            In addition, for the reasons set forth in the section below discussing the term

     “biscuit slot”, Simpson’s proposed construction includes grooves that run the length of

     the board and is overbroad. Ipe Clip’s proposed construction should be adopted.

     II.    INDEFINITE CLAIM TERMS

            Simpson’s proposed construction would prejudice Ipe Clip because it would

     provide no notice or ability for Ipe Clip (or any other person or company) to determine

     what would constitute alleged infringement.




                                                 36
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 41 of 48 PageID 2733




            A patent must “conclude with one or more claims particularly pointing out and

     distinctly claiming the subject matter which the inventor or a joint inventor regards as the

     invention.” 35 U.S.C. §112(b). “A claim is invalid for indefiniteness if its language,

     viewed in light of the specification and prosecution history, ‘fail[s] to inform, with

     reasonable certainty, those skilled in the art about the scope of the invention.’” Uretek

     Holdings, Inc., v. YD West Coast Homes, Inc., 2016 WL 3021880, *3, Case No: 8:15-cv-

     472-T-36JSS, (M.D. Fla. May 26, 2016), quoting Nautilus, Inc. v. Biosig Instruments,

     Inc., 134 S. Ct. 2120, 2124 (2014).

            However, Ipe Clip is mindful of this District’s precedent that:

                    The Court agrees with those courts that have declined to
                    rule on indefiniteness at the Markman stage, and finds that
                    it would be more appropriate and logical to defer the full
                    consideration of any potential indefiniteness challenge to
                    the summary judgment stage, after all fact and expert
                    discovery has been completed. Therefore, for purposes of
                    this order, the Court will consider Defendants’
                    indefiniteness arguments “to determine only whether such
                    claims are amenable to construction and, if so, what
                    construction is appropriate for the claimed ambiguous
                    terms in light of the present intrinsic and extrinsic evidence
                    provided,” … Any construction given by the Court shall be
                    without prejudice to Defendants’ ability to challenge the
                    validity of the claims for indefiniteness at the summary
                    judgment stage.
                    Uretek Holdings, 2016 WL 3021880 at *3. (citations
                    omitted).

            Accordingly, Ipe Clip will alert the Court of the five claim terms Ipe Clip asserts

     are indefinite but understands that indefiniteness is not being decided during claim

     construction. Should the Court desire full briefing on this issue, Ipe Clip would be

     pleased to supplement this brief.



                                                 37
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 42 of 48 PageID 2734




                    A. “a predetermined length to maintain said top element in a
                       predetermined position”

     '113 Patent     '702 Patent      Ipe Clip’s           Simpson’s Proposed Construction
                                      Proposed
                                      Construction
     Cancelled       N/A              Indefinite           Simpson does not believe that this
     Claim 1                                               term needs to be construed;
     (from which                                           alternatively, “a vertical length
     other                                                 sufficient to allow a deck anchoring
     asserted                                              device to remain in a desired position
     claims                                                during the joinder of two boards and
     depend)                                               a support board”.


            Cancelled Claim 1 (from which other asserted claims depend) of the '113 Patent,

     read in light of the specification delineating the patent and the file history, fail to inform,

     with reasonable certainty, those skilled in the art about the scope of the invention

     especially with respect to the term “a predetermined length to maintain said top element

     in a predetermined position” is indefinite. Thus, cancelled Claim 1 of the '113 Patent and

     any claims dependent thereon (asserted claims 10, 12, 13 and 15) are invalid for

     indefiniteness under 35 U.S.C. §112.

            A skilled artisan would not understand what is claimed by “predetermined length”

     or “predetermined position”. There is no teaching in the patents or their file histories of

     how long a predetermined length is, or how the POSITA is to determine the

     “predetermined” length or the “predetermined” position. Since a skilled artisan cannot

     determine the boundaries of the claim, it is indefinite. Halliburton Energy Services, Inc.

     v. M-I LLC, 514 F.3d 1244, 1249-50 (Fed. Cir. 2008) (holding that a claim is indefinite

     when “a skilled artisan could not discern the boundaries of the claim based on the claim




                                                   38
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 43 of 48 PageID 2735




     language, the specification and the prosecution history, as well as her knowledge of the

     relevant art.”).

             Simpson’s proposed construction does not cure the indefiniteness of the claims.

     Simpson merely substitutes “desired position” for “predetermined position” and “a

     vertical length sufficient to” for “predetermined length.” There is nothing in Simpson’s

     proposed construction that would allow a POSITA to understand the boundaries of the

     claim language.

             Thus, cancelled Claim 1 of the '113 Patent and any claims dependent thereon

     including, but not limited to asserted claims 10, 12, 13 and 15 are invalid for

     indefiniteness under 35 U.S.C. §112.

             B.         “at least partially collapse under a predetermined compressive force”
                        and “at least partially collapsible”

     '113 Patent        '702 Patent    Ipe Clip’s         Simpson’s Proposed Construction
                                       Proposed
                                       Construction
     Cancelled          Cancelled      Indefinite         Simpson does not believe that the
     Claim 1            Claims 1 and                      terms “at least partially collapse under
     (from which        11 (from                          a predetermined compressive force”
     other              which other                       and “at least partially collapsible” need
     asserted           asserted                          to be construed; alternatively, “to
     claims             claims                            become to some degree compacted in
     depend)            depend),                          response to being subjected to a pre-
                        Claims 26                         calculated pushing force”.
                        and 28


             The term “at least partially collapse under a predetermined compressive force” is

     indefinite. A skilled artisan would not understand what is claimed by “at least partially

     collapse” or “at least partially collapsible”. There is no teaching in the patents or their file

     histories for how the POSITA is to determine the “predetermined compressive force” is


                                                   39
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 44 of 48 PageID 2736




     or what “at least partially collapse/[collapsible]” means. Since a skilled artisan cannot

     determine the boundaries of the claim, it is indefinite. See Halliburton, supra. There is

     no particularity or definiteness to this language as required by 35 U.S.C. §112. See In re

     Oetiker, 23 U.S.P.Q.2d 1641 (1990) (finding a claim indefinite because there is “no

     standard or guidelines” to determine to the extent of ‘relatively flat.’”).

             Simpson’s proposed construction does not cure the indefiniteness of the claims.

     Simpson merely substitutes “pre-calculated pushing force for “predetermined

     compressive force”. The patents provide no guidance whatsoever for how to “pre-

     calculate” a “pushing force.” Simpson’s definition does not allow a party to evaluate

     infringement. It would not be possible to evaluate under any metric the meaning of “pre-

     calculated pushing force.” It would not be possible to evaluate the meaning of “pre-

     calculated pushing force” under any method.

             Simpson’s proposed construction of “at least partially collapsible” as “to become

     to some degree compacted” is not measurable or evaluable. Simpson’s definition does not

     allow a party to evaluate infringement. It would not be possible to evaluate under any

     metric the meaning of “to become to some degree compacted.” It would not be possible

     to evaluate the meaning of “to become to some degree compacted” under any method.

     Would 50% compaction be covered by the claim? What about 10%? Would 1%? Would

     .01%?

             Furthermore, Simpson’s proposed construction reads out collapsing. As discussed

     above, Eberle specifically stated that the compressive elements had to at least partially




                                                   40
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 45 of 48 PageID 2737




     collapse. Compaction is not enough. The doctrine of prosecution disclaimer prohibits

     Simpson from recapturing compressive elements that do not collapse.

            Thus, cancelled Claim 1 of the ‘113 Patent and any claims dependent thereon,

     including, but not limited to asserted Claims 10, 12, 13 and 15 of the '113 Patent are

     invalid for indefiniteness under 35 U.S.C. §112.

            Furthermore, cancelled Claims 1 and 11 of the '702 Patent, any claims dependent

     thereon, including, but not limited to asserted Claims 5 and 15, and Claims 26 and 28 are

     invalid for indefiniteness under 35 U.S.C. §112.

            C.      “from a top view footprint” and “top view footprint shape”

     '113 Patent        '702        Ipe Clip’s          Simpson’s Proposed Construction
                        Patent      Proposed
                                    Construction
     Cancelled          N/A         Indefinite          Simpson does not believe that the terms
     Claim 1 (from                                      “from a top view footprint” and “top
     which other                                        view footprint shape” need to be
     asserted claims                                    construed; alternatively, “viewed from
     depend)                                            a top-down perspective” and “shape of
      (from a top                                       deck anchoring device when viewed
     view footprint);                                   from a top-down perspective,”
                                                        respectively.
     Cancelled
     Claim 1 (from
     which other
     asserted claims
     depend)
      (top view
     footprint shape)


            Using Simpson’s proposed construction, Simpson has read out the terms footprint

     and shape. It is well-settled in patent law that words of the claims have meaning. See

     Bicon, supra. See also Randall May, 378 Fed. Appx. at 998 (“… all the limitations in a



                                                41
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 46 of 48 PageID 2738




     claim must be considered meaningful”) citing Cablestrand, 29 F.3d 644. The claim

     includes both footprint and shape and both need to have meaning. Even if footprint

     means outline or shape, the patentee used the term “footprint shape.” If you substitute the

     proposed construction in, the claim would read “shape shape” or “outline shape.” This is

     nonsensical.

            Thus, cancelled Claim 1 and any claims dependent thereon, including, but not

     limited to asserted Claims 10, 12, 13 and 15 are invalid for indefiniteness under 35

     U.S.C. §112.

                                          CONCLUSION

            For the reasons stated herein and in the attached exhibits, Ipe Clip respectfully

     requests that the Court adopt its proposed constructions.


     Dated: May 24, 2019

                                                  Respectfully submitted,

                                                  /s/ Jennifer L. Friedman
                                                  Jennifer L. Friedman, Esq.
                                                  Schröder, Joseph & Associates, LLP
                                                  392 Pearl Street, Suite 301
                                                  Buffalo, New York 14202
                                                  Telephone No.: (716) 881-4900
                                                  Facsimile No.: (716) 881-4909
                                                  jfriedman@sjalegal.com

                                                  J. Todd Timmerman
                                                  Florida Bar No. 0956058
                                                  ttimmerman@slk-law.com
                                                  Mindi M. Richter
                                                  Florida Bar No. 0044827
                                                  mrichter@slk-law.com
                                                  Jeffrey B. Fabian
                                                  Florida Bar No. 0085868


                                                 42
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 47 of 48 PageID 2739




                                       jfabian@sIk-law.com
                                       Shumaker, Loop & Kendrick, LLP
                                       101 East Kennedy Boulevard, Suite 2800
                                       Tampa, Florida 33602
                                       Telephone No.: (813) 229-7600
                                       Facsimile No.: (813) 229-1660

                                       Attorneys for Plaintiff The Ipe Clip Fastener
                                       Company, LLC




                                      43
Case 8:16-cv-02862-SDM-TGW Document 93 Filed 05/24/19 Page 48 of 48 PageID 2740




                                 CERTIFICATE OF SERVICE


            I HEREBY CERTIFY that on May 24, 2019, I electronically filed the foregoing

     with the Clerk of Court using the CM/ECF system, which will send electronic filing to all

     counsel of record.

                                                        /s Jennifer L. Friedman
                                                        Attorney




                                                44
